PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/121,561
Filing Date: 4 Sep 2018
Appellant(s): Lawrence Livermore National Security, LLC



__________________
Dominic M. Kotab (Reg. No. 42,762)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
	In the interest of remaining concise, the appellant’s arguments will be condensed and addressed in the following manner:
	Regarding the § 102 rejections:
	Appellant’s argument 1: Scope and BRI of independent claim 7 (and dependent claim 10) vs. appellant’s argument that Chen’s ‘three dimensional’ structure does not comprise “oxidized precursor metal particles”. See Appeal Brief (hereinafter referred to as “Brief”), pages 6-8.
	Appellant’s argument 2: Full consideration of Chen’s single embodiment teachings in in comparison with the BRI of claim 7 vs. appellant’s argument that Chen fails to disclose the claimed method in a single embodiment, and that the rejection relies upon multiple embodiments of Chen. See Brief, pages 8-10.
	Regarding the § 103 rejections:
	Appellant’s argument 3: Modifying Arnold with Chen would impermissibly change the principle of Arnold’s operation, and a POSITA would not reasonably expect a successful result from said modification (regarding the rejection of independent claim 21 and dependent claims 23-25). See Brief, pages 10-20.
	Appellant’s argument 4: Chen fails to teach heating the “oxidized precursor metal particles…in an atmosphere comprising the calcium vapor”. See Brief, pages 20-21 (for claim 16), pages 23-27 (for claims 11-15).
	Appellant’s argument 5: General arguments against § 103 rejections over the secondary references:
Fernandez (claims 8-9) – Brief, page 22; (claim 22) – Brief, page 28;
Yang (claims 18-20) – Brief, page 28; (claim 27-28) – Brief, page 29;
Okabe (claims 17 and 26) – Brief, page 29.
	
	Regarding appellant’s argument 1: Scope and BRI of independent claim 7 (and dependent claim 10) vs. appellant’s argument that Chen’s ‘three dimensional’ structure does not comprise “oxidized precursor metal particles” (See “Brief”), pages 6-8): in the interest of clarity, a brief explanation of the scope of independent claim 7 and the interpretation of Chen as applied to claim 7 is presented herein:
	Claim 7 states: 
“A method of making a permanent magnet, the method comprising: forming a three dimensional structure comprising oxidized precursor metal particles; 
heating the formed three dimensional structure in an atmosphere comprising a calcium 
vapor and a gas for reducing the oxidized precursor metal particles of the three dimensional structure; and 
applying a magnetic field to the reduced precursor metal particles of the three 
dimensional structure.”
	The examiner notes that claim 7 uses the open-ended transitional phrase “comprising” in the preamble of the claim, which does not preclude additional steps from being performed, even if not positively recited in the claims (see MPEP 2111.03 I.). Inventive Example 1 of Chen is disclosed in columns 6-7 of Chen, and the employed process is outlined in greater detail in columns 5 to line 6 of column 6 (as cited and discussed by the Final Rejection), and column 6, lines 12-20 as relied upon in the Final Rejection, are a summary of the method outlined in column 5 and Example 1 disclosed in columns 6-7. In column 6, lines 12-20, the sentence “A permanent magnet may be obtained by ball milling the rare earth-iron-boron alloy powder thus formed” is invoking the disclosure of the powder being formed in column 5, line 25 – column 6, line 6.
Example 1 shows the starting materials (Nd2O3 powder, Fe powder, FeB powder, Ca metallic granules, and seed alloy). The starting materials are mixed, then turned into pellets, subjected to a reduction/diffusion reaction to reduce the metal oxide (neodymium oxide is reduced to neodymium metal), and the resulting reacted compact is then crushed into a powder and subjected to additional processing steps (see col. 6, lines 47-68). The appellant’s primary argument is predicated upon the resulting powder of Chen already being reduced (i.e. allegedly no longer oxidized) before the neodymium (metallic; non-oxide) alloy powder is used to fabricate a finished permanent magnet (Chen: col. 7, lines 28-37; also, Chen: col. 7, lines 1-27).
	The examiner respectfully disagrees with the appellant’s arguments. While independent claim 7 requires essentially a single set of processing steps – forming a 3D structure comprising oxidized particles, heating, reducing, and applying a magnetic field – claim 7 does not preclude additional steps from being performed:
To simplify, the claimed process in claim 7 is (1) form a 3D structure comprising oxidized particles, (2) heating, (3) reducing, and (4) applying a magnetic field (numbers will be used to denote the instantly-claimed steps, and roman numerals will be used to denote Chen’s steps, to distinguish the steps from one another for clarity during discussion). 
In Chen, the process (simplified) is (I) form a 3D structure comprising oxidized particles (col. 6, lines 46-58), (II) heating (col. 6, lines 54-56), (III) reducing (col. 6, lines 56-58), (IV) crushing the resulting formed compact into a powder (col. 6, lines 61-62), (V) separating the Nd-Fe-B alloy powder sediment from unwanted byproducts and washing to obtain a clean Nd-Fe-B powder (col. 6, line 62 – col. 7, line 11), (VI) ball milling the obtained clean powder from the prior step, (VII) dry pressing the ball-milled powder under a magnetic field, (VIII) sintering then heat treating in an inert atmosphere.
Thus, although multiple interpretations can be taken with Chen in a manner that would meet claim 7, one interpretation is as follows: with regard to (claimed) step (1), this is clearly met by step (I) of Chen, who teaches dry pressing the starting materials (which are notably inclusive of Nd2O3 – the oxidized precursor material) into pellets, i.e. a three-dimensional structure (which are later formed into a compact during (II)-(III)). With regard to (claimed) step (2), this is met by Chen step (II). With regard to (claimed) step (3), this is met by Chen step (III), wherein it is understood that the reduction/diffusion reaction is achieved by the presence of the Ca granules, which necessarily result in a vapor at such high temperatures of 1200°C (see col. 1, lines 45-50 of Chen), meeting the claimed calcium vapor during claimed reducing step (3).
Thus, in view of it being clear that Chen steps (I)-(III) meet steps (1)-(3) of the claimed invention, it appears that the appellant’s arguments are ultimately directed to Chen allegedly not meeting claimed step (4). The final limitation states “applying a magnetic field to the reduced precursor metal particles of the three dimensional structure”. It appears that the appellant’s primary position is based on the narrow interpretation that there is necessarily a three-dimensional structure still in place by the end of the claimed method, and/or that the particles in the three-dimensional structure and the previously-recited three-dimensional structure itself (as recited in line 2 of claim 7) are one and the same. However, BRI of this limitation includes the interpretation that the claim only requires applying the magnetic field to the particles (due to the “of the” language) – that is, there is no requirement that the three dimensional “structure” recited in line 2 of claim 7 is still existent by the time the “applying…” step is performed. As such, Chen step (VII) meets claimed step (4). Chen’s steps (IV)-(VI) and (VIII) are not precluded by claim 7.
Assuming, arguendo, that the appellant’s interpretation of Chen is used, in that the Nd2O3 particles are oxidized prior to being formed into the final three-dimensional structure, Example 1 of Chen still teaches that the composition of the powder used to make the final permanent magnet still contains 2100 ppm (0.21%) of calcium and 5800 ppm (0.58%) (see composition in col. 7 lines 18-25). It is reasonable to assume that the oxygen that is present is in some combination of oxides of Nd, oxides of Fe, and oxides of Ca, and that of the 0.21% of calcium that exists, at least some non-zero amount of calcium is in the form of metallic (i.e. non-oxide) calcium. Despite the efforts to fully remove the oxides and calcium, the residual calcium and oxide contents are still present in a non-insignificant amount. It is further reasonable to expect that the leftover metallic Ca that is present in the powder would at least partially vaporize during the sintering/heat treatment step in col. 7, lines 32-25, and further reduce at least some residual oxygen/oxides. Note that claim 7 is silent regarding any concentration or percentage of Ca that must be present in the atmosphere. Thus, even a single Ca vapor particle present during Chen’s sintering/heating step would meet the claimed reduction of the oxidized precursor particle limitation.

Regarding appellant’s argument 2: Full consideration of Chen’s single embodiment teachings in in comparison with the BRI of claim 7 vs. appellant’s argument that Chen fails to disclose the claimed method in a single embodiment, and that the rejection relies upon multiple embodiments of Chen (See Brief, pages 8-10): 
	As discussed in the response to argument 1 above, the different citations in the columns are all referring to the same, single embodiment. Simply citing different columns does not equate to relying upon different embodiments. The only other embodiments are Comparative Example 1 (col. 7-8) and inventive Examples 2-3 (col. 8-10). Comparative Example 1 and inventive Examples 2-3 were not relied upon for the rejection of claim 7. Assuming, arguendo, that other embodiments were used, the only differences that exist between all the embodiments are the starting materials. Comparative Example 1 differs in that no seed alloy powder is used. Inventive Examples 2-3 differ in that additional rare earth metal oxide powders are used. Otherwise, the process is identical amongst all the embodiments, and notably all the embodiments alone (even Comparative Example 1) would nonetheless meet claim 7 under § 102(a)(1).
	To be clear, Inventive Example 1 of Chen is disclosed in columns 6-7 of Chen, and the purpose of column 5 through line 6 of column 6 is to outline the employed process in greater detail. Column 6, lines 12-20 as relied upon in the Final Rejection, is a summary of the method outlined in column 5 and Example 1 disclosed in columns 6-7. In column 6, lines 12-20, the sentence “A permanent magnet may be obtained by ball milling the rare earth-iron-boron alloy powder thus formed” is invoking the disclosure of the powder being formed in column 5, line 25 – column 6, line 6.
	Thus, the appellant’s arguments that the rejection relies upon more than a single embodiment are unfounded and unpersuasive.

Regarding appellant’s argument 3: Modifying Arnold with Chen would impermissibly change the principle of Arnold’s operation, and a POSITA would not reasonably expect a successful result from said modification (regarding the rejection of independent claim 21 and dependent claims 23-25) (see Brief, pages 10-20):
	With regard to the appellant’s argument that Arnold does not list electroplating as one of the known equivalents to evaporative consolidation (see paragraph bridging pages 12-13 of Brief), is should be clear to a person of ordinary skill in the art, and in particular, clear from the disclosure of Arnold that electroplating is a known layer-forming technique and an alternative to the different layer forming methods listed in [0037] of Arnold. Electroplating is primarily applicable to metals/alloys (hence “–plating”), but not non-metals/non-alloys (e.g. metal oxides or organic substances). Notably, Arnold teaches depositing “nanomaterials 105” [0037] – wherein “nanomaterials” means “magnetic metal oxides, magnetic metal alloys, magnetic metal alloys with oxide shells, ceramics, or polymers” ([0011] of Arnold). Thus, electroplating is one such technique (but not the only technique) that can be used in the case in which the chosen “nanomaterials” are metals/metal alloys, as electroplating is a technique that is only applicable to metals/alloys (otherwise it is called electrophoretic deposition, e.g. if polymers are used). The techniques listed in [0037] can be used for any of the materials in [0011] (absent evidence to suggest otherwise). This is evident from [0091] which shows that the Fe-Co is applied via electroplating, while the Fe2O3 (metal oxide – not a metal alloy) is applied by other means, the other means being the evaporative consolidation technique. The fact that the Fe-Co is applied via electroplating does not mean that the Fe-Co can only be applied by electroplating. 
Thus, although electroplating is not explicitly listed in [0037], it need not be expressly listed in [0037] because it is implicit from the disclosure of Arnold (which generally prefers electroplating as a technique for metals) that other deposition/layer forming techniques can be used and are known equivalents. Rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (MPEP 2144 I.). As such, performing two evaporative consolidation steps (instead of an electroplating followed by evaporative consolidation), as discussed in the Final Rejection of claim 21, would have been obvious.
The appellant’s argument that “The rejection's proffered modification to substitute
Arnold's electro-filtration process with forming a second layer by evaporative consolidation would severely defeat the principle of Arnold's operation by removing Arnold's electro-filtration process altogether. Without Arnold's key electro-filtration process, Arnold's layers would remain as deposited particles on a substrate without Arnold's metal matrix” (see page 13 of Brief) is not found persuasive. The conclusory statement of non-functionality of the proposed modification, that the layers resulting from the proposed modification in the Final Rejection would remain as deposited particles on a substrate without a metal matrix, are unfounded and are not supported by any evidence or technical reasoning. The arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c)). In paragraph [0091], three samples are prepared. One sample is a single layer of an Fe-Co thin film, the second sample is a consolidated Fe2O3 structure, and the third, “double layer” (which is the embodiment relied upon in the rejection) contains Fe-Co deposited by electroplating, which is then infiltrated with Fe2O3 as a second “layer”. The rejection stated that rather than depositing the Fe-Co by electroplating, it would have been obvious to deposit the Fe-Co by other techniques, such as evaporative consolidation [0037], which is another technique [0037] that can be used to deposit/form a layer of “nanomaterials 105” [0011]. The rejection further stated that it would have been obvious to also deposit the matrix phase (in this case, Fe2O3) by evaporative consolidation. In other words, it would have been obvious to deposit both layers by evaporative consolidation (meeting the claimed “first layer” and “at least one second layer” in claim 21), rather than only the second layer per [0091].
	The appellant’s arguments against the modification of Arnold with Chen (pages 13-19 of Brief) are not found persuasive. Arnold provides three Example sections: Example 1 is “Fabrication of Soft Magnetic Nanocomposite Materials” (see [0082] to [0096]), Example 2 is “Synthesis of Magnetic Metal Oxide” (see [0097] to [0106]), and Example 3 is “Synthesis of Magnetic Metal Alloy Particles” (see [0107] to [0113]).
	To further elaborate on the motivation to modify Arnold with Chen, which is based on the idea of forming a magnetic alloy and/or an R-Fe-B alloy with a uniform composition, while Example 1 pertains to nanocomposite materials (e.g. Fe-Co with Fe2O3), Example 3 is directed to synthesizing (i.e. producing one material from another/other material(s)) an inclusion phase material in the form of a magnetic metal alloy [0107]. Contrary to the appellant’s statement that “Arnold’s process does not include a reduction process of the metal oxide nanoparticles” (see last paragraph on page 16 of Brief), Arnold, for example, indeed appreciates synthesizing metal alloy nanoparticles by a “modified polyol process comprises generating supersaturation, nucleation, and subsequent growing of the nanoparticles. The modified polyol process uses solvent acting as a reducing and oxidation-preventing agent” [0109]. One of ordinary skill in the nanofabrication/nanoparticle arts would understand that unlike other small particles (e.g. microparticles), nanoparticles are so small such that unlike micron-size particles, they typically cannot be produced by top-down methods (e.g. grinding/milling bulk material down to the point of being at the nano-size scale), but rather, typically must be produced via bottom-up methods (e.g. growing from the atomic-size to nano-size scale). With this in mind, it is important to recognize that performing “reduction” reactions in the context of nanomaterials is indicative of either 1) reducing ions in solution to form atomic-sized particles, then growing the formed particles into nanoparticles, or 2) reducing particles that are already nanoparticles into another desired form (e.g. reducing a metal oxide nanoparticle to a metal nanoparticle). The Final Rejection is based on “2)”, as the Fe2O3 particles in [0091] of Arnold are already nanoparticles. While Example 1 (nanocomposite formed of, for example, metal + metal oxide) has its own benefits, such as inhibited eddy currents (the undesired eddy currents being inhibited by iron oxide which is non-conductive) [0083], Example 3 also has its own advantages over Example 1. A uniform alloy (i.e. not containing metal oxides) is advantageous because they will exhibit a higher magnetic moment and low coercivity [0107], because generally speaking, a metal/alloy will have better magnetic and electrical properties than its oxide. This is evident from Fig. 9 and [0093] of Arnold which shows a comparison of Fe-Co vs. Fe2O3 vs. nanocomposite Fe-Co/Fe2O3 – the uniform Fe-Co has the greatest magnetic moment, the nanocomposite (containing both materials) less so, and the Fe2O3 the least so. Thus, one of ordinary skill in the art would be motivated to use the known technique of using calcium vapor to perform a reduction reaction on existent metal oxide nanoparticles, in order to “synthesize” Fe/Fe-Co alloy or Nd-Fe-B alloy nanoparticles from their oxides, which is prima facie expected to yield better magnetic properties than their (non-reduced) oxide form. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP 2144 II.)
With regard to the argument that “the rejection is unclear when Chen's calcium granules would be added to Arnold's metal oxide nanoparticles. For instance, if the calcium granules are added in Arnold's starting materials, a liquid suspension of metal oxide nanoparticles” (see page 17 of Brief), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection is based on the premise that one of ordinary skill in the art understands from the disclosure of Chen that calcium vapor (Chen, col. 1, lines 47-50) is performing the reduction of the metal oxide. Therefore, it would simply be a matter of routine experimentation to create an environment (for example, hot enough to vaporize some amount of calcium, and ensuring the calcium vapor will reach the metal oxide such that it is reduced, such as via a sealed environment/atmosphere) in which the calcium vapor would reduce the metal oxide.
Regarding appellant’s argument 4: Chen fails to teach heating the “oxidized precursor metal particles…in an atmosphere comprising the calcium vapor” (Brief, pages 20-21 (for claim 16), pages 23-27 (for claims 11-15)), the examiner respectfully disagrees. As discussed above in the response to argument 1 above, in Chen, the process (simplified) is (I) form a 3D structure comprising oxidized particles (col. 6, lines 46-58), (II) heating (col. 6, lines 54-56), (III) reducing (col. 6, lines 56-58), (IV) crushing the resulting formed compact into a powder (col. 6, lines 61-62), (V) separating the Nd-Fe-B alloy powder sediment from unwanted byproducts and washing to obtain a clean Nd-Fe-B powder (col. 6, line 62 – col. 7, line 11), (VI) ball milling the obtained clean powder from the prior step, (VII) dry pressing the ball-milled powder under a magnetic field, (VIII) sintering then heat treating in an inert atmosphere.
Thus, with regard to the claimed step of reducing with calcium vapor, this is clearly met by step (III) of Chen, reduction/diffusion reaction is achieved by the presence of the Ca granules, which necessarily result in a vapor at such high temperatures of 1200°C (see col. 1, lines 45-50 of Chen), meeting the claimed calcium vapor. The existence of a vapor indicates that there is some form of an atmosphere.
To restate the examiner’s response to the alternate interpretation – that is, the appellant’s interpretation – assuming arguendo that the appellant’s interpretation of Chen is used, in that the Nd2O3 particles are oxidized prior to being formed into the final three dimensional structure, Example 1 of Chen still teaches that the composition of the powder used to make the final permanent magnet still contains 2100 ppm (0.21%) of calcium and 5800 ppm (0.58%). It is reasonable to assume that the oxygen that is present is in some combination of oxides of Nd, oxides of Fe, and oxides of Ca, and that of the 0.21% of calcium that exists, at least some non-zero amount of calcium is in the form of metallic (i.e. non oxide) calcium. Despite the efforts to fully remove the oxides and calcium, the residual calcium and oxide contents are not insignificant. It is further reasonable to expect that the leftover Ca that is present in the powder would vaporize during the sintering/heat treatment step in col. 7, lines 32-25, and further reduce at least some residual oxygen/oxides. Note that claim 7 is silent regarding any concentration or percentage of Ca that must be present in the atmosphere. Thus, even a single Ca vapor particle present during Chen’s sintering/heating step would meet the claimed reduction of the oxidized precursor particle limitation.
Response to appellant’s argument 5: General arguments against § 103 rejections over the secondary references:
Fernandez (claims 8-9) – Brief, page 22; (claim 22) – Brief, page 28;
Yang (claims 18-20) – Brief, page 28; (claim 27-28) – Brief, page 29;
Okabe (claim 17) – Brief, pages 27-28; (claim 26) – Brief, page 29.
	The arguments against Fernandez regarding claim 8 are not found persuasive; as discussed in the Final Rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to use an oxide of SmCo as a precursor, as disclosed by Fernandez, as doing so would allow for a simplified production process which advantageously avoids separate Sm and Co compounds [0060], and further advantageously allows for efficiently obtaining the desired Sm-Co composition upon reducing [0014], [0024].
	The arguments against Fernandez regarding claim 9 and claim 22 are not found persuasive, as discussed in the Final Rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen (for claim 9) and the invention of Arnold in view of Chen (for claim 22) to use an oxide of NdFeB as a precursor, as disclosed by Fernandez, as doing so would allow for a simplified production process which advantageously avoids separate Nd, Fe, and B compounds, and further advantageously allows for efficiently obtaining the desired Nd2Fe14B composition upon reducing.
The arguments against Yang regarding claims 18-20 and claims 27-28 are not found persuasive; as discussed in the Final Rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inert argon gas atmosphere of Chen (for claims 18-20) and of Arnold in view of Chen (for claims 27-28) to include the hydrogen gas of Yang, as doing so would help in more quickly reducing the metal oxide powder of Chen or Arnold in view of Chen.
The arguments against Okabe regarding claims 17 and 26 are not found persuasive; as discussed in the Final Rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen (for claim 17) or Arnold in view of Chen (for claim 26) such that the calcium granules are physically isolated, as doing so would allow for greater ease of recovery of the resulting reduced metal(s), and would allow for easier post processing and removal of calcium contaminants from the end product.










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        06/30/2022

Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        
/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.